679 S.E.2d 136 (2009)
STATE of North Carolina
v.
Christopher Allen BYRD.
No. 543P08.
Supreme Court of North Carolina.
June 17, 2009.
Christopher A. Byrd, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of December 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Dismissed by order of the Court in conference, this the 17th of June 2009.